DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2022 has been entered

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 14 October 2022.
Claims 1-20 are presented for examination.
Claims 1, 8 and 15 are amended.

Response to Argument
Applicant’s arguments filed in the amendment filed on 14 October 2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For claim 1, it recites, “A method for providing rare topic detection using hierarchical topic modeling by a processor, comprising: 
learning a hierarchical topic model from one or more data sources, 
iteratively removing one or more dominant words in a selected cluster using the hierarchical topic model during a progressive drilldown operation through a plurality of hierarchical topic modelling executions, wherein, at each iteration of the plurality of hierarchical topic modelling executions, the progressive drilldown operation removes those of the one or more dominant words identified during a previous iteration which are no longer discriminatory for a next execution of the plurality of hierarchical topic modelling executions, and wherein the dominant words relate to one or more primary topics of the cluster; and 
seeding the learned hierarchical topic model with one or more words, n-grams, phrases, text snippets, or a combination thereof to evolve the hierarchical topic model, wherein the removed dominant words are reinstated upon completion of the seeding, and wherein each of the dominant words removed from each iteration and reinstated upon completion of the seeding are together used to form a natural language explanation, provided to a user by way of a user interface, of each of the one or more primary topics resulting from the hierarchical topic model within a corpus of the one or more data sources.”
(Step 1) The limitations recite “A method for providing rare topic detection using hierarchical topic modeling by a processor, comprising;” as drafted, is a process, which is a statutory category of invention.
(Step 2A-Prong One) The limitations of “learning a hierarchical topic model from one or more data sources, 
iteratively removing one or more dominant words in a selected cluster using the hierarchical topic model during a progressive drilldown operation through a plurality of hierarchical topic modelling executions, wherein, at each iteration of the plurality of hierarchical topic modelling executions, the progressive drilldown operation removes those of the one or more dominant words identified during a previous iteration which are no longer discriminatory for a next execution of the plurality of hierarchical topic modelling executions, and wherein the dominant words relate to one or more primary topics of the cluster; and 
seeding the learned hierarchical topic model with one or more words, n-grams, phrases, text snippets, or a combination thereof to evolve the hierarchical topic model, wherein the removed dominant words are reinstated upon completion of the seeding, and wherein each of the dominant words removed from each iteration and reinstated upon completion of the seeding are together used to form a natural language explanation, provided to a user by way of a user interface, of each of the one or more primary topics resulting from the hierarchical topic model within a corpus of the one or more data sources,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the  “processor” language, “…learning…,” “…iteratively removing…” and “…seeding …” in the context of this claim encompasses the user manually learning a hierarchical topic model from one or more data sources, iteratively removing one or more dominant words in a selected cluster using the hierarchical topic model during a progressive drilldown operation through a plurality of hierarchical topic modelling executions, wherein, at each iteration of the plurality of hierarchical topic modelling executions, the progressive drilldown operation removes those of the one or more dominant words identified during a previous iteration which are no longer discriminatory for a next execution of the plurality of hierarchical topic modelling executions, and wherein the dominant words relate to one or more primary topics of the cluster; and seeding the learned hierarchical topic model with one or more words, n-grams, phrases, text snippets, or a combination thereof to evolve the hierarchical topic model, wherein the removed dominant words are reinstated upon completion of the seeding, and wherein each of the dominant words removed from each iteration and reinstated upon completion of the seeding… in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor” to perform the “…learning…,” “…iteratively removing…” and “…seeding …” steps. The “processor” in these steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform “…learning…,” “…iteratively removing…” and “…seeding …” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	For Claim 2, it recites “The method of claim 1, further including generating one or more word vectors and scoring each of the one or more word vectors.”
 (Step 2A-Prong One) The limitation of “generating one or more word vectors and scoring each of the one or more word vectors,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…generating…scoring…” in the context of this claim encompasses the user manually perform the generating and scoring to perform the  process “generating one or more word vectors and scoring each of the one or more word vectors” in his mind (i.e. the “selected” step is based on a “comparing,” which provides evidence that the “selected” step could be done by a person, because “comparing” is based on an observation, evaluation or judgement).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  
For Claim 3, it recites “The method of claim 1, further including generating a plurality of clusters from the one or more word vectors, wherein the selected cluster is identified from the plurality of clusters and is a king cluster, wherein the king cluster is a largest cluster from the plurality of clusters.”
(Step 2A-Prong One) The limitation of “generating a plurality of clusters from the one or more word vectors, wherein the selected cluster is identified from the plurality of clusters and is a king cluster, wherein the king cluster is a largest cluster from the plurality of clusters,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…generating a plurality of clusters…” in the context of this claim encompasses the user manually perform the generating (or draw on paper) to perform the  process “generating a plurality of clusters from the one or more word vectors, wherein the selected cluster is identified from the plurality of clusters and is a king cluster, wherein the king cluster is a largest cluster from the plurality of clusters” in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  
For Claim 4, it recites “The method of claim 1, further including: 
splitting the selected cluster into a plurality of clusters at each iteration; 
identifying an alternative selected cluster from the plurality of clusters while iteratively remove one or more dominant words in the alternative selected cluster, wherein the alternative selected cluster is a king cluster and the king cluster is a largest cluster from the plurality of clusters.”
(Step 2A-Prong One) The limitations of 
“splitting the selected cluster into a plurality of clusters at each iteration; 
identifying an alternative selected cluster from the plurality of clusters while iteratively remove one or more dominant words in the alternative selected cluster, wherein the alternative selected cluster is a king cluster and the king cluster is a largest cluster from the plurality of clusters,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…splitting…” and “…identifying…” in the context of this claim encompasses the user manually perform the “…splitting…” and “…identifying…” to perform the process “splitting the selected cluster into a plurality of clusters at each iteration; identifying an alternative selected cluster from the plurality of clusters while iteratively remove one or more dominant words in the alternative selected cluster, wherein the alternative selected cluster is a king cluster and the king cluster is a largest cluster from the plurality of clusters” in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  
For Claim 5, it recites “The method of claim 1, further including seeding the hierarchical topic model with an existing topic model.”
 (Step 2A-Prong One) The limitations of “seeding the hierarchical topic model with an existing topic model” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…seeding…” in the context of this claim encompasses the user manually perform the “…seeding…” to perform the process “seeding the hierarchical topic model with an existing topic model.” in his mind (e.g. the user uses his observation, evaluation or judgement to manually seed/compare the hierarchical topic model with an existing topic model in his mind).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  
For Claim 6, it recites “The method of claim 1, further including seeding each of a plurality of clusters according to one or more cluster models.”
(Step 2A-Prong One) The limitations of “seeding each of a plurality of clusters according to one or more cluster models” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…seeding…” in the context of this claim encompasses the user manually perform the “…seeding…” to perform the process “seeding each of a plurality of clusters according to one or more cluster models.” in his mind (e.g. the user uses his observation, evaluation or judgement to manually seed/compare each of a plurality of clusters according to one or more cluster models in his mind).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  
For Claim 7, it recites “The method of claim 1, further including identifying one or more differences between each of the plurality of clusters while iteratively removing one or more dominant words in the selected cluster at each iteration.”
(Step 2A-Prong One) The limitation of “identifying one or more differences between each of the plurality of clusters while iteratively removing one or more dominant words in the selected cluster at each iteration,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…identifying…” in the context of this claim encompasses the user manually perform the identifying to perform the  process “identifying one or more differences between each of the plurality of clusters while iteratively removing one or more dominant words in the selected cluster at each iteration” in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  
For claim 8, it is a system claim having similar limitations as cited in claim 1. Thus, claim 8 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 9, it is a system claim having similar limitations as cited in claim 2. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 2. 
For claim 10, it is a system claim having similar limitations as cited in claim 3. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 11, it is a system claim having similar limitations as cited in claim 4. Thus, claim 11 is also rejected under the same analysis as explained in the rejection of rejected claim 4.
For claim 12, it is a system claim having similar limitations as cited in claim 5. Thus, claim 12 is also rejected under the same analysis as explained in the rejection of rejected claim 5.
For claim 13, it is a system claim having similar limitations as cited in claim 6. Thus, claim 13 is also rejected under the same analysis as explained in the rejection of rejected claim 6.
For claim 14, it is a system claim having similar limitations as cited in claim 7. Thus, claim 14 is also rejected under the same analysis as explained in the rejection of rejected claim 7.
For claim 15, it is a computer product claim having similar limitations as cited in claim 1. Thus, claim 15 is also rejected under the same analysis as explained in the rejection of rejected claim 1.
For claim 16, it is a computer product claim having similar limitations as cited in claim 2. Thus, claim 16 is also rejected under the same analysis as explained in the rejection of rejected claim 2.
For claim 17, it is a computer product claim having similar limitations as cited in claim 3. Thus, claim 17 is also rejected under the same analysis as explained in the rejection of rejected claim 3.
For claim 18, it is a computer product claim having similar limitations as cited in claim 4. Thus, claim 18 is also rejected under the same analysis as explained in the rejection of rejected claim 4.
For claim 19, it is a computer product claim having similar limitations as cited in claim 5. Thus, claim 19 is also rejected under the same analysis as explained in the rejection of rejected claim 5.
For claim 20, it is a computer product claim having similar limitations as cited in claim 7. Thus, claim 20 is also rejected under the same analysis as explained in the rejection of rejected claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stefik et al. (U.S. Pub. No.: US 20110270830, hereinafter Stefik), in view of Stankiewicz et al. (U.S. Pub. No.: US 20130212110, hereinafter Stankiewicz), and further in view of Surendran et al. (U.S. Pub. No.: US 20070294241, hereinafter Surendran), and further in view of Branavan et al. (U.S. Pub. No.: US 20100153318, hereinafter Branavan), and further in view of Skupin et al. (U.S. Pub. No.: US 20170228654, hereinafter Skupin).
For claim 1, Stefik discloses a method for providing rare topic detection using hierarchical topic modeling by a processor, comprising: 
learning a hierarchical topic model from one or more data sources (Stefik: paragraph [0008], “…each topic can have subtopics, which in turn can each have multiple core meanings. This layering of topics results in a richer hierarchy of index entries that resembles a fractal-like nesting of core meanings. Each layer of subtopics has the same complexity as preceding layers, but within the scope of a specific topic. Existing topic models can also be organized hierarchically…” 
paragraph [0050] ,” Fine-grained topic models are created through supervised machine learning…FIG. 3 is a data flow diagram showing fine-grained topic model generation 30 in accordance with one embodiment. Fine-grained topic model generation is performed as a series of process or method steps executed by, for instance, a general purpose programmed computer, such as a server operating alone or in collaboration with other servers or devices as shown in FIG. 1..” paragraph [0052], “…for each index entry 32, seed words 34 are selected (operation 33) from the set of topics and subtopics in the training index 31. Candidate fine-grained topic models 36 patterns, are generated (operation 35) from the seed words 34. …” paragraph [0053], “The candidate fine-grained topic models 36 are evaluated (operation 37) against sets of on-topic (positive) and off-topic (negative) training examples 41, 42, which have been selected by a curator.”); 
seeding the learned hierarchical topic model with one or more words, n-grams, phrases, text snippets, or a combination thereof to evolve the hierarchical topic model, wherein the removed dominant words are reinstated upon completion of the seeding (Stefik: paragraph [0050] ,” Fine-grained topic models are created through supervised machine learning…FIG. 3 is a data flow diagram showing fine-grained topic model generation 30 in accordance with one embodiment. Fine-grained topic model generation is performed as a series of process or method steps executed by, for instance, a general purpose programmed computer, such as a server operating alone or in collaboration with other servers or devices as shown in FIG. 1..” paragraph [0052], “…for each index entry 32, seed words 34 are selected (operation 33) from the set of topics and subtopics in the training index 31. Candidate fine-grained topic models 36 patterns, are generated (operation 35) from the seed words 34…”
WHERE “seeding…with one or more words, n-grams, phrases, text snippets, or a combination thereof” is broadly interpreted as “seed words”
WHERE “the removed dominant words are reinstated upon completion of the seeding” is broadly interpreted as “the set of topics and subtopics” (e.g. the bigger topic is not included in the subtopics in “hierarchy of index entries” or “topic models can also be organized hierarchically,” therefore, “seed words 34 are selected (operation 33) from the set of topics and subtopics in the training index” indicates topics (from upper level that has been removed in the lower level subtopic) are used as “seed words 34”)).
However, Stefik does not explicitly disclose iteratively removing one or more dominant words in a selected cluster, during a progressive drilldown operation through a plurality of hierarchical topic modelling executions, wherein, at each iteration of the plurality of hierarchical topic modelling executions, the progressive drilldown operation removes those of the one or more dominant words identified during a previous iteration which are no longer discriminatory for a next execution of the plurality of hierarchical topic modelling executions, and wherein the dominant words relate to one or more primary topics of the cluster; and wherein each of the dominant words removed from each iteration and reinstated upon completion of the seeding are together used to form a natural language explanation, provided to a user by way of a user interface, of each of the one or more primary topics resulting from the hierarchical topic model within a corpus of the one or more data sources.
Stankiewicz discloses iteratively removing one or more dominant words in a selected cluster, wherein the dominant words relate to one or more primary topics of the cluster (Stankiewicz: paragraphs [0037]-[0038], “2. Topic Discovery Using Latent Dirichlet Allocation (LDA)…Run a topic model using LDA on the corpus of category documents, which discovers hidden topics/themes in the documents. The results of the model provide main topics in the document collection (represented by words which are likely to appear in each topic), as well as dominant topics for each category document, and a topic label for each word in the document collection…” paragraph [0044], “Since hidden topics were discovered in the collection of category documents using LDA, the results also make it possible to construct "topic pages", which could be seen as equivalents of a thematic display or a theme corner in a store…shown in FIG. 3. ” paragraph [0057], “…A topic prior of less than 1 ensures a "peaky" distribution of topics in documents, with a few dominant topics distinguished per document…For the food and kitchen dominant it was found that a number of topics ten times smaller than the number of categories is optimal.” paragraph [0061], “Hidden topics discovered by LDA vary in specificity/generality. Some topic clusters are too general for a given dominant, for example a topic about eating in the food and kitchen dominant. It is possible to find and exclude such topics by looking at the number of categories that were assigned this topic (the more categories the more general and unclear the topic is). In order to avoid topics which are too general, it may be advisable to discard the top X % (e.g. 10%) of topics…”
WHERE “removing one or more dominant words” is broadly interpreted as “avoid topics which are too general” and “discard the top X % (e.g. 10%) of topics” (Note: Although does not disclose “iteratively,” it is obvious to an ordinary skill in the art, that a person can remove one by one or many at one time.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System And Method For Providing Multi-Core And Multi-Level Topical Organization In Social Indexes” as taught by Stefik by implementing “System and Method for Association Extraction for Surf-Shopping” as taught by Stankiewicz, because it would provide Stefik’s method with the enhanced capability of “find and exclude such topics by looking at the number of categories that were assigned this topic (the more categories the more general and unclear the topic is)…” (Stankiewicz: paragraph [0061]) in order to “avoid topics which are too general…” (Stankiewicz: paragraph [0061]).
However, Stefik and Stankiewicz do not explicitly disclose during a progressive drilldown operation through a plurality of hierarchical topic modelling executions, wherein, at each iteration of the plurality of hierarchical topic modelling executions, the progressive drilldown operation removes those of the one or more dominant words identified during a previous iteration which are no longer discriminatory for a next execution of the plurality of hierarchical topic modelling executions, and wherein each of the dominant words removed from each iteration and reinstated upon completion of the seeding are together used to form a natural language explanation, provided to a user by way of a user interface, of each of the one or more primary topics resulting from the topic model within a corpus of the one or more data sources.
Surendran discloses wherein each of the dominant words removed from each iteration and reinstated upon completion of the seeding are together used to form a natural language explanation (Surendran: paragraph [0041], “Within each cluster, system 100 illustratively ranks the words and documents according to which ones are most important and which ones are less important relative to the cluster. This can be used to create a descriptive summary of the topic (or cluster) as well as to rank the data objects within the cluster (i.e., to rank the documents according to their relevance to the given topic). Finally, once the descriptive summaries are obtained, those summaries can be used to index the documents to the different topics” WHERE “form a natural language explanation” is broadly interpreted as “create a descriptive summary”
paragraph [0044], “…the topics that the documents belong to are hidden, and consequently the memberships of the documents or words in those various topics are also hidden…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System And Method For Providing Multi-Core And Multi-Level Topical Organization In Social Indexes” as taught by Stefik by implementing “Combining Spectral And Probabilistic Clustering” as taught by Surendran, because it would provide Stefik’s method with the enhanced capability of “…create a descriptive summary of the topic…” (Surendran: paragraph [0041]) in order to “…once the descriptive summaries are obtained, those summaries can be used to index the documents to the different topics…” (Surendran: paragraph [0041]).
However, Stefik, Stankiewicz and Surendran do not explicitly disclose during a progressive drilldown operation through a plurality of hierarchical topic modelling executions, wherein, at each iteration of the plurality of hierarchical topic modelling executions, the progressive drilldown operation removes those of the one or more dominant words identified during a previous iteration which are no longer discriminatory for a next execution of the plurality of hierarchical topic modelling executions, and provided to a user by way of a user interface, of each of the one or more primary topics resulting from the topic model within a corpus of the one or more data sources.
Branavan discloses provided to a user by way of a user interface, of each of the one or more primary topics resulting from the topic model within a corpus of the one or more data sources (Branavan: paragraph [0019], “…using a model to associate semantic topics with documents, wherein the model may be created from a corpus of training documents that include one or more free-text annotations. After the model is created, it may be applied to identify semantic topics in one or more work documents…” paragraph [0041], “…a hierarchical Bayesian framework is employed, and includes an LDA-style component in which each word in the text may be generated from a mixture of multinomials…” paragraph [0043], “…the topic model may also be used to perform multidocument summarization…” paragraph [0059], “…a review summarizer developed by Titov and McDonald. Their method summarizes a review by selecting a list of phrases that express writers' opinions in a set of predefined properties (e.g., food and ambiance for restaurant reviews). The system may not have access to numerical ratings in the same set of properties, but there is no training set providing examples of appropriate keyphrases to extract. Similar to sLDA, their method uses the numerical ratings to bias the hidden topics towards the desired semantic properties. Phrases that are strongly associated with properties via hidden topics are extracted as part of a summary…” Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System And Method For Providing Multi-Core And Multi-Level Topical Organization In Social Indexes” as taught by Stefik by implementing “Methods And Systems For Automatically Summarizing Semantic Properties From Documents With Freeform Textual Annotations” as taught by Branavan, because it would provide Stefik’s method with the enhanced capability of “…the need for creating an expertly annotated training set is eliminated. In addition, the model does not require that a user identify in advance what phrases are associated with a semantic topic. Rather, by analyzing a set of training documents, the model may learn what semantic topics are present in the training documents and may learn different phrases that can be used to describe the same semantic topic. The model also uses free-text annotations to learn about semantic topics, which may provide a more accurate model than a model created without free-text annotations…” (Branavan: paragraph [0020])
However, Stefik, Stankiewicz, Surendran and Branavan do not explicitly disclose during a progressive drilldown operation through a plurality of hierarchical topic modelling executions, wherein, at each iteration of the plurality of hierarchical topic modelling executions, the progressive drilldown operation removes those of the one or more dominant words identified during a previous iteration which are no longer discriminatory for a next execution of the plurality of hierarchical topic modelling executions.
Skupin discloses during a progressive drilldown operation through a plurality of hierarchical topic modelling executions, wherein, at each iteration of the plurality of hierarchical topic modelling executions, the progressive drilldown operation removes those of the one or more dominant words identified during a previous iteration which are no longer discriminatory for a next execution of the plurality of hierarchical topic modelling executions (Skupin: paragraph [0008], “…In an embodiment of the first aspect, the method further includes: identifying stop topics based on top words and top phrases for the topic model topics. In an embodiment of the first aspect, the method further includes: identifying stop phrases and stop terms based on top terms and top phrases of the identified stop topics; and removing stop phrases and stop terms from the topic model usable data format to form a topic model. In an embodiment of the first aspect, the base map includes a plurality of layered geometric structures, symbolization and labeling. In an embodiment of the first aspect, the layered geometric structures include: SOM neurons structured as polygons and point centroids of those polygons, with associated attributes including topic weights for all topics, row-normalized weights for all topics, and rank order of each topic based on the row-normalized weights; raster structure as interpolated from row-normalized topic weights for all neurons; or clusters of SOM neurons as polygon features, with different clustering solutions represented in separate polygon layers. In an embodiment of the first aspect, the symbolization includes: contour line symbolization and hill shading of an interpolated raster structure; or delineation and coloring of boundaries of neuron clusters, or coloring of cluster areas. In an embodiment of the first aspect, the labeling includes: within a cluster layer, top words and phrases of the highest ranked topics for each cluster being used as label text and placed such that the shape and extent of each cluster in the two-dimensional space is approximated; and for a separate polygon layer representing a cluster solution, a separate label layer is generated and is displayed within specified zoom levels. In an embodiment of the first aspect, removing stop topics from the modified data items to be processed to form a topic model includes an automated or manual iterative loop. In an embodiment of the first aspect, the automated iterative loop includes comparing stop topics to a stored library of stop topics. In an embodiment of the first aspect, the method further includes: providing a query text; receiving an inference and mapping the inference onto the base map based on the similarity of an inferred query topic vector to SOM neuron topic vectors; and storing the query text and the inferred query topic vector. In an embodiment of the first aspect, the query topic vector is determined as the weighted distribution of topic model topics for the query text. In an embodiment of the first aspect, the method further includes: providing a discrete overlay or continuous overlay onto the base map to form an inference layer. In an embodiment of the first aspect, the method further includes: storing the inference layer as a new base map …” Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System And Method For Providing Multi-Core And Multi-Level Topical Organization In Social Indexes” as taught by Stefik by implementing “METHODS AND SYSTEMS FOR BASE MAP AND INFERENCE MAPPING” as taught by Skupin, because it would provide Stefik’s method with the enhanced capability of “…for an iterative approach to topic modeling and the use of web mapping technology to implement advanced spatial operators for interactive high-dimensional visualization and inference…” (Skupin: paragraph [0007])


For claim 2, Stefik and Stankiewicz disclose the method of claim 1, further including generating one or more word vectors and scoring each of the one or more word vectors (Stefik: paragraph [0055], “Coarse-grained, or characteristic word, topic models 26 are statistically-based word population profiles that are represented as arrays or vectors of characteristic words and their corresponding weights.” Where “scoring” is broadly interpreted as “corresponding weights”)
For claim 6, Stefik and Stankiewicz disclose the method of claim 1, further including seeding each of a plurality of clusters according to one or more cluster models (Stefik: paragraph [0101], “In the first pass, an article is chosen randomly as a cluster seed (step 121). Cluster membership is determined based on a sliding threshold for coalescing. A similarity score is determined for each remaining article and the cluster seed and those remaining articles having a similarity score above the threshold for coalescing relative to the randomly-chosen article is grouped with the randomly-chosen article and removed from further consideration (step 122). In one embodiment, the similarity score is generated using a cosine function…When all of the articles have been considered and placed into clusters, an aggregate model is computed for each of the clusters (step 124). The threshold for coalescing is reduced (step 124) and the process (step 121-124) is repeated over the set of clusters (step 125) until the threshold for coalescing reaches a pre-defined limit or the number of passes reaches a pre-defined lower bound, which finalizes the set of clusters. Finally, a representative article is selected for each cluster (step 126). The representative article is selected depending upon several criteria, including the candidate representative article's similarity to the aggregate model of the cluster, the article's length and publication date, and other factors.” where “seeding each of a plurality of clusters” is broadly interpreted as “chosen…a cluster seed… A similarity score is determined for each remaining article and the cluster seed and those remaining articles having a similarity score above the threshold for coalescing relative to the randomly-chosen article is grouped with the randomly-chosen article…,” where “one or more cluster models” is broadly interpreted as algorithm/model that perform the clustering).
For claim 8, it is a system claim having similar limitations as cited in claim 1. Thus, claim 8 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 9, it is a system claim having similar limitations as cited in claim 2. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 2. 
For claim 13, it is a system claim having similar limitations as cited in claim 6. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 15, it is a computer product claim having similar limitations as cited in claim 1. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 16, it is a computer product claim having similar limitations as cited in claim 2. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 2.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stefik et al. (U.S. Pub. No.: US 20110270830, hereinafter Stefik), in view of Stankiewicz et al. (U.S. Pub. No.: US 20130212110, hereinafter Stankiewicz), and further in view of Surendran et al. (U.S. Pub. No.: US 20070294241, hereinafter Surendran), and further in view of Branavan et al. (U.S. Pub. No.: US 20100153318, hereinafter Branavan), and further in view of Skupin et al. (U.S. Pub. No.: US 20170228654, hereinafter Skupin), and further in view of Lagad et al. (U.S. Pub. No.: US 20080222140, hereinafter Lagad).
For claim 3, Stefik and Stankiewicz disclose the method of claim 1, further including generating a plurality of clusters from the one or more word vectors (Stefik: paragraph [0055], “Coarse-grained, or characteristic word, topic models 26 are statistically-based word population profiles that are represented as arrays or vectors of characteristic words and their corresponding weights.” Where “clusters” is broadly interpreted as “Coarse-grained, or characteristic word, topic models” which contains “vectors of characteristic words”).
However, Stefik and Stankiewicz do not explicitly disclose wherein the selected cluster is identified from the plurality of clusters and is a king cluster, wherein the king cluster is a largest cluster from the plurality of clusters.
	Lagad discloses wherein the selected cluster is identified from the plurality of clusters and is a king cluster, wherein the king cluster is a largest cluster from the plurality of clusters (Lagad: claim 8, “8. The method of claim 1, further comprises determining automatically appropriate keyword(s) for each of the labeled hierarchical clusters when the thematic level comparison is performed by the comparison engine, said determining comprises removing from each of the clusters stop words…”
WHERE “the king cluster is a largest cluster from the plurality of clusters” is broadly interpreted as the largest cluster in “each of the clusters” which is understand by an ordinary skill in the art that “each of the clusters” includes “the king cluster is a largest cluster from the plurality of clusters”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System And Method For Providing Multi-Core And Multi-Level Topical Organization In Social Indexes” as taught by Stefik by implementing “COMPARATIVE WEB SEARCH SYSTEM AND METHOD” as taught by Lagad, because it would provide Stefik’s method with the enhanced capability of “to generate good labels for the clusters comprising of results that contain distinctive keywords in their abstracts…” (Lagad: paragraph [0093]).
For claim 10, it is a system claim having similar limitations as cited in claim 3. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 17, it is a computer product claim having similar limitations as cited in claim 3. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 3.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stefik et al. (U.S. Pub. No.: US 20110270830, hereinafter Stefik), in view of Stankiewicz et al. (U.S. Pub. No.: US 20130212110, hereinafter Stankiewicz), and further in view of Surendran et al. (U.S. Pub. No.: US 20070294241, hereinafter Surendran), and further in view of Branavan et al. (U.S. Pub. No.: US 20100153318, hereinafter Branavan), and further in view of Skupin et al. (U.S. Pub. No.: US 20170228654, hereinafter Skupin), and further in view of Butler et al. (U.S. Patent No.: US 9697245, hereinafter Butler), and further in view of Lagad et al. (U.S. Pub. No.: US 20080222140, hereinafter Lagad).
For claim 4, Stefik and Stankiewicz disclose the method of claim 1, further including: iteratively remove one or more dominant words in the alternative selected cluster (Stankiewicz: paragraphs [0037]-[0038], “2. Topic Discovery Using Latent Dirichlet Allocation (LDA)…Run a topic model using LDA on the corpus of category documents, which discovers hidden topics/themes in the documents. The results of the model provide main topics in the document collection (represented by words which are likely to appear in each topic), as well as dominant topics for each category document, and a topic label for each word in the document collection…” paragraph [0044], “Since hidden topics were discovered in the collection of category documents using LDA, the results also make it possible to construct "topic pages", which could be seen as equivalents of a thematic display or a theme corner in a store…shown in FIG. 3. ” paragraph [0057], “…A topic prior of less than 1 ensures a "peaky" distribution of topics in documents, with a few dominant topics distinguished per document…For the food and kitchen dominant it was found that a number of topics ten times smaller than the number of categories is optimal.” paragraph [0061], “Hidden topics discovered by LDA vary in specificity/generality. Some topic clusters are too general for a given dominant, for example a topic about eating in the food and kitchen dominant. It is possible to find and exclude such topics by looking at the number of categories that were assigned this topic (the more categories the more general and unclear the topic is). In order to avoid topics which are too general, it may be advisable to discard the top X % (e.g. 10%) of topics…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System And Method For Providing Multi-Core And Multi-Level Topical Organization In Social Indexes” as taught by Stefik by implementing “System and Method for Association Extraction for Surf-Shopping” as taught by Stankiewicz, because it would provide Stefik’s method with the enhanced capability of “find and exclude such topics by looking at the number of categories that were assigned this topic (the more categories the more general and unclear the topic is)…” (Stankiewicz: paragraph [0061]) in order to “avoid topics which are too general…” (Stankiewicz: paragraph [0061]).
However, Stefik and Stankiewicz do not explicitly disclose splitting the selected cluster into a plurality of clusters at each iteration; 
identifying an alternative selected cluster from the plurality of clusters while iteratively remove one or more dominant words in the alternative selected cluster, wherein the alternative selected cluster is a king cluster and the king cluster is a largest cluster from the plurality of clusters.
Butler discloses splitting the selected cluster into a plurality of clusters at each iteration (Butler:  column line 52-column 3, line 12, “…Words with the same signature are then considered as a cluster or categorized into clustering buckets…clusters may contain words that can be further divided into sub-clusters…” It would have been obvious to an ordinary skill in the art, “clusters may contain words that can be further divided into sub-clusters” is done “at each iteration” because the cluster needs to be existed before it can be “divided into sub-clusters”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System And Method For Providing Multi-Core And Multi-Level Topical Organization In Social Indexes” as taught by Stefik by implementing “Data-dependent clustering of geospatial words” as taught by Butler, because it would provide Stefik’s method with the enhanced capability of “…more LSH functions by reducing single hashing cost (e.g., using a large number of sparse LSH functions). The clustering computational cost O(ndk) is then reduced to O(nd'k'), in which the d'<d and k'>k…the under-division of clusters becomes less an issue. Large clusters are likely to be further divided by using longer "signatures" if sub-clusters exist.” (Butler: column 6, lines 57-65).
However, Stefik, Stankiewicz and Butler do not explicitly disclose identifying an alternative selected cluster from the plurality of clusters while remove one or more words in the alternative selected cluster, wherein the alternative selected cluster is a king cluster and the king cluster is a largest cluster from the plurality of clusters.
Lagad discloses identifying an alternative selected cluster from the plurality of clusters while iteratively remove one or more words in the alternative selected cluster, wherein the alternative selected cluster is a king cluster and the king cluster is a largest cluster from the plurality of clusters (Lagad: paragraph [0091], “…all the base clusters except c2 qualify against this rule, then c2 is not considered any further. Find all the terms common to c1[T], c3[T] and c4[T]. These terms may include stop words…Let S be the set of all common words. If |S|>|c[T]| then c[T]=S and terminate the process else continue performing the following steps. Find at least two base clusters, say c1 and c3, with maximum overlap between their titles. Combine c1 and c3 to form a bigger cluster c1c3 and combine c3 and c4 merge to form c3c4. If |c1c3[T]|>|c3c4[T]| and c[T] is a subset of c1c3[T] then c[T]=c1c3[T]. If there is a tie such that c[T] is a subset of both c1c3[T] and c3c4[T] and |c1c3[T]|=|c3c4[T]| then the tool 32 chooses one cluster title arbitrarily. On the other hand, if none of the clusters qualify then c[T] remains unchanged.…”
WHERE “the king cluster is a largest cluster from the plurality of clusters” is broadly interpreted as the largest cluster in “each of the clusters” which is understand by an ordinary skill in the art that “each of the clusters” includes “the king cluster is a largest cluster from the plurality of clusters”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System And Method For Providing Multi-Core And Multi-Level Topical Organization In Social Indexes” as taught by Stefik by implementing “COMPARATIVE WEB SEARCH SYSTEM AND METHOD” as taught by Lagad, because it would provide Stefik’s method with the enhanced capability of “to generate good labels for the clusters comprising of results that contain distinctive keywords in their abstracts…” (Lagad: paragraph [0093]).
For claim 11, it is a system claim having similar limitations as cited in claim 4. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 18, it is a computer product claim having similar limitations as cited in claim 4. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 4.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stefik et al. (U.S. Pub. No.: US 20110270830, hereinafter Stefik), in view of Stankiewicz et al. (U.S. Pub. No.: US 20130212110, hereinafter Stankiewicz), and further in view of Surendran et al. (U.S. Pub. No.: US 20070294241, hereinafter Surendran), and further in view of Branavan et al. (U.S. Pub. No.: US 20100153318, hereinafter Branavan), and further in view of Skupin et al. (U.S. Pub. No.: US 20170228654, hereinafter Skupin), and further in view of Venkayala et al. (U.S. Pub. No.: US 20030212679, hereinafter Venkayala). 
For claim 5, Stefik and Stankiewicz disclose the method of claim 1, the hierarchical topic model (Stefik: paragraph [0008], “…Existing topic models can also be organized hierarchically…”)
However, Stefik and Stankiewicz further including seeding the topic model with an existing topic model.
Venkayala discloses further including seeding the topic model with an existing topic model (Venkayala: paragraph [0048], “[0048] In the example shown in FIG. 4…Seed models 108 are to be used for incremental learning by which existing models are used to derive a new model without having to waste the effort and resource spent on building the seed models. Training/model routines 412 are software routines that execute the data mining model building algorithms, initialize the algorithms using the training parameters 104, process training data 106 using the algorithms to build the model, and generate trained model 110. Trained models 110 include information defining the model that was generated by training/model routines 412. …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System And Method For Providing Multi-Core And Multi-Level Topical Organization In Social Indexes” as taught by Stefik by implementing “Multi-category support for apply output” as taught by Venkayala, because it would provide Stefik’s method with the enhanced capability of “used for incremental learning by which existing models are used to derive a new model without having to waste the effort and resource spent on building the seed models.…” (Venkayala: paragraph [0048]).
For claim 12, it is a system claim having similar limitations as cited in claim 5. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 19, it is a computer product claim having similar limitations as cited in claim 5. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 5.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stefik et al. (U.S. Pub. No.: US 20110270830, hereinafter Stefik), in view of Stankiewicz et al. (U.S. Pub. No.: US 20130212110, hereinafter Stankiewicz), and further in view of Surendran et al. (U.S. Pub. No.: US 20070294241, hereinafter Surendran), and further in view of Branavan et al. (U.S. Pub. No.: US 20100153318, hereinafter Branavan), and further in view of Skupin et al. (U.S. Pub. No.: US 20170228654, hereinafter Skupin), and further in view of Tolman et al. (U.S. Pub. No.: US 20180032606, hereinafter Tolman).
For claim 7, Stefik and Stankiewicz disclose the method of claim 1 while iteratively removing one or more dominant words in the selected cluster at each iteration (Stankiewicz: paragraphs [0037]-[0038], “2. Topic Discovery Using Latent Dirichlet Allocation (LDA)…Run a topic model using LDA on the corpus of category documents, which discovers hidden topics/themes in the documents. The results of the model provide main topics in the document collection (represented by words which are likely to appear in each topic), as well as dominant topics for each category document, and a topic label for each word in the document collection…” paragraph [0044], “Since hidden topics were discovered in the collection of category documents using LDA, the results also make it possible to construct "topic pages", which could be seen as equivalents of a thematic display or a theme corner in a store…shown in FIG. 3. ” paragraph [0057], “…A topic prior of less than 1 ensures a "peaky" distribution of topics in documents, with a few dominant topics distinguished per document…For the food and kitchen dominant it was found that a number of topics ten times smaller than the number of categories is optimal.” paragraph [0061], “Hidden topics discovered by LDA vary in specificity/generality. Some topic clusters are too general for a given dominant, for example a topic about eating in the food and kitchen dominant. It is possible to find and exclude such topics by looking at the number of categories that were assigned this topic (the more categories the more general and unclear the topic is). In order to avoid topics which are too general, it may be advisable to discard the top X % (e.g. 10%) of topics…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System And Method For Providing Multi-Core And Multi-Level Topical Organization In Social Indexes” as taught by Stefik by implementing “System and Method for Association Extraction for Surf-Shopping” as taught by Stankiewicz, because it would provide Stefik’s method with the enhanced capability of “find and exclude such topics by looking at the number of categories that were assigned this topic (the more categories the more general and unclear the topic is)…” (Stankiewicz: paragraph [0061]) in order to “avoid topics which are too general…” (Stankiewicz: paragraph [0061]).
However, Stefik and Stankiewicz do not explicitly disclose, further including identifying one or more differences between each of the plurality of clusters.
Tolman discloses, further including identifying one or more differences between each of the plurality of clusters (Tolman: paragraph [0009], “In additional embodiments, the systems and methods not only automatically generate topic clusters that correspond to electronic documents within a collection of electronic documents, the systems and methods also receive user input to modify and customize one or more topic clusters…remove a topic cluster, merge topic clusters, split a topic cluster into multiple topic clusters, and apply other customizations. Further, after adding or modifying one or more topic clusters based on the user input, the disclosed systems and methods can update (e.g., reorganize) the electronic text documents according to the modified topic clusters, and present the reorganized electronic text responses to the user…”
WHERE “identifying one or more differences” is broadly interpreted as “update (e.g., reorganize) the electronic text documents according to the modified topic clusters, and present the reorganized electronic text responses to the user”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System And Method For Providing Multi-Core And Multi-Level Topical Organization In Social Indexes” as taught by Stefik by implementing “RECOMMENDING TOPIC CLUSTERS FOR UNSTRUCTURED TEXT DOCUMENTS” as taught by Tolman, because it would provide Stefik’s method with the enhanced capability of “update (e.g., reorganize) the electronic text documents according to the modified topic clusters, and present the reorganized electronic text responses to the user…” (Tolman: paragraph [0009]).
For claim 14, it is a system claim having similar limitations as cited in claim 7. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 20, it is a computer product claim having similar limitations as cited in claim 7. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Primary Examiner, Art Unit 2169